Citation Nr: 1519534	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  05-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Entitlement to service connection for a heart condition. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for IgA glomerulonephritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980, and thereafter, he had additional periods of service with the Oregon Army National Guard from August 1980 to May 2000. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  The Veteran has perfect an appeal as to the denial of his claims. 

The Veteran was scheduled for a Travel Board hearing in September 2006; in August 2006 he withdrew the hearing request. 

These matters were before the Board in February 2007, August 2009, July 2010, March 2011, and July 2012 when they were remanded for additional development. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that additional private treatment records have been associated with the claims folder after it was last adjudicated in a November 2014 supplemental statement of the case (SSOC).  Notably, these records pertain to the Veteran's heart disorder claim and they will be discussed further in the REMAND portion below.  The issue of entitlement to service connection for heart disorder and hypertension are remanded back to the Agency of Original Jurisdiction (AOJ). 




FINDINGS OF FACT

1.  The Veteran's current lumbar spine disorder, to include degenerative changes, did not first manifest until decades after his separation from active service, and it is not otherwise shown to be related to service or his service in the Army National Guard. 

2.  The Veteran's IgA glomerulonephritis was not first manifested during active duty service or the first post-service year, and it is not otherwise shown to be related to service or his service in the Army National Guard.


CONCLUSIONS OF LAW

1.  The criteria for service connection of lumbar spine disorder are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection of IgA glomerulonephritis are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

As noted in the Introduction, the Board has remanded matters on appeal to the Agency of Original Jurisdiction (AOJ) in February 2007, August 2009, July 2010, March 2011, and July 2012 when they were remanded for additional development.  

Primarily, each time on remand, the Board directed the AOJ to attempt to contact the appropriate service department to verify the Veteran's periods of active duty and active duty for training (ADT) in the National Guard.  While the VA has not be able to verify all of the Veteran's periods of ADT in the National Guard, it was able to verify his ADT in March 1988 during which he contends is the onset of his IgA glomerulonephritis.  

Also, in February 2007 and August 2009, the Board instructed the AOJ to obtain any outstanding service treatment records, and in particulars, those records associated with the Veteran's treatment in Japan in March 1996.  A review of claims folder reflects that all the available service treatment records have been associated with the claims folders.  

In addition, in July 2010, the Board further instructed the AOJ to obtain any outstanding records of VA treatment that was dated prior to 2003, and those available records were associated with the claims folder. 

In July 2012, the Board instructed the AOJ to seek the Veteran's assistance to obtain his complete treatment records for the period from 1977 to 1996 (to include those records from 1996 not already received) from Peace Health Medical Group.  However, in a February 2014 correspondence, the identified private medical facilities stated that those records were no longer available as records are not kept for longer than 10 years.  

Thereafter, the claim was most recently readjudicated in the November 2014 supplemental statement of the case.

In light of the foregoing, there is substantial compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).


VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In February 2003, March 2006 and April 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 2006 and 2007 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was most recently re-adjudicated in a November 2014 supplemental statement of the case (SSOC). 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained, including those identified in the Board's remand directives.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Stegall, 11 Vet. App. at 271.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case. The Board is aware that no VA examination was provided to the Veteran in conjunction with his claims but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4). 

In this case, as discussed below, there is simply no indication that the Veteran's claimed disorders are in any way linked to service, or to service-connected disability.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004); see also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain conditions, such as arthritis and renal disease, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

With respect to the Veteran's Army National Guard service, to establish basic eligibility for veterans benefits based on a period of duty as a member of the Army National Guard of any State, a claimant must show either that he was ordered into Federal service by the President of the United States, or that his duty was performed under the provisions of statutes governing active duty for training; or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  10 U.S.C.A. § 12401; 32 U.S.C.A. §§ 316, 502, 503, 504, 505; .38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6. 

The one-year presumptive period for manifestation of chronic diseases under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 does not apply to any period of ADCUTRA or INACDUTRA to any period of federalized active duty for training as member of the Army National Guard because no disability was incurred during a period of ACDUTRA or INACDUTRA to confer status as a veteran for such a period of service to evoke the one-year presumption.  38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.1(d) and 3.6(a). 

Under 38 U.S.C.A. § 1111 for the presumption of soundness applies to veterans and also requires that there have been an examination for service entrance which revealed no defects, infirmities, or disorders.  Those who serve on ACDUTRA are not veterans (unless first service-connected for a disorder incurred or aggravated during that period of ACDUTRA) and are generally not provided examinations prior to their ACDUTRA service.  Thus, the presumption of soundness does not attach to periods of ACDUTRA.  Smith v. Shinseki, No. 08-1667, slip op. at 6 (U.S. Vet. App. Aug. 17, 2010).

In this case, the Veteran maintains that he injured his low back during his period of active duty from May 1977 to May 1980, and as to the issue IgA glomerulonephritis, the Veteran maintains that this disability was incurred during his subsequent service with the Oregon Army National Guard.  

The Veteran's service personnel records reflect that he was on active duty for training in Pusan, Korea with the Army National Guard from March 20, 1988 to April 9, 1988.  

With respect to element (1), the medical evidence of record demonstrates that the Veteran has current diagnoses of degenerative arthritis of the lumbar spine and IgA lomerulonephritis.  See VA and private treatment records.  Element (1), current disability for each disorder, is satisfied. 

However, a current disability alone is not sufficient to warrant service connection. There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.

A review of the Veteran's service treatment records from his period of active duty from May 1977 to May 1980 does not show any complaints, treatment, or diagnosis for low back, genitourinary, or renal problems.  The report of a March 1980 examination prior to separation shows that the Veteran's spine, endocrine system, and genitourinary system were evaluated as normal.  A laboratory urinalysis was not conducted at that time.  The Veteran denied any history of recurrent back problems, blood in urine, or renal-related problems on the associated report of medical history.  

The Veteran's service treatment records from his National Guard service show that he received normal spine, endocrine system, and genitourinary system evaluations in July 1984.  A laboratory urinalysis was not conducted at that time.  

Subsequent National Guard periodic physical examination reports and reports of medical history continue to lack findings of any low back problems in 1989, 1993, 1996, and 1998.  The available private medical records contain the report of an August 1987 private routine physical completed for a job application as a mill worker.  On this report, the Veteran reported a compensation injury where he pulled a muscle in lower back while lifting for State Forestry in 1982.  A January 1997 private treatment record shows that the Veteran reported a remote history of lumbar disc injury, but private treatment records do not reflect evidence of chronic lumbar spine problems until December 2002.  An October 2004 private x-ray report shows findings of degenerative changes in the lumbar spine. 

With respect to the IgA glomerulonephritis claim, the Board notes that the August 1987 private routine physical report also shows that the Veteran had traces of albumin and blood on laboratory urinalysis.  Service records dated in March 1988, while on active duty for training in Korea, show that the Veteran present for treatment with complaints of blood in his urine for the past two days.  The Veteran reported that he had occurrence of blood in urine over the past eight months, but it had become worse over the past two days.  He denied any genitourinary trauma.  The Veteran was advised to return to the United States for follow-up treatment.  Subsequent private treatment records show that diagnostic testing confirmed a diagnosis of IgA glomerulonephritis and the etiology was unknown.  These private treatment records also show that the Veteran reported a history of blood in his urine since 1987.  

The first evidence of the Veteran's chronic lumbar spine problems comes two years after his period of active service, and is related to a post-service injury.  Moreover,   there is also no evidence of degenerative arthritis until 2004, which comes decades after his separation from active service in 1980.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Again, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

The Board has considered the Veteran's reports that he first injured his back during his period of active duty from 1977 to 1980.  The Veteran as a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the Board does not find his reports credible.  In this regard, the Veteran specifically denied any history of back problems on the March 1980 report of medical history at the time of his separation from service.  Also, the 1987 private routine physical report shows that the Veteran only reported a history of a back injury in 1982, which comes after his separation from service in 1980 and coincides with his earlier injury at the Forest Service.  Moreover, in 1987, he did not indicate any history of back problems prior to 1982.  In light of the Veteran's inconsistent reports of medical history and potential bias, the Board finds the Veteran's competent assertions of back injury and back problems during service are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Accordingly, element (2) is not met with respect to disease or injury for lumbar spine condition. 

Similarly, there is no evidence of the Veteran's IgA glomerulonephritis during his period of active service from 1977 to 1980, or within the one year presumptive period after separation from active service in 1980.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

The Veteran claims that service connection is warranted as he developed IgA glomerulonephritis while serving on active duty for training in the National Guard when he was stationed in Pusan, Korea in March 1988.  However, the Board notes that the first medical evidence of abnormal urinalysis comes in August 1987, which is prior to his verified period of active duty for training from March 20, 1988 to April 9, 1988.  The evidence of record does not establish that the Veteran became disabled from a disease or injury during a period of active duty for training or from an injury during a period of inactive duty training.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).  

Similarly, applicable laws and regulations permit service connection during periods of inactive duty training only for disability resulting from injury or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  However, the evidence does not establish, and the Veteran has not alleged, that his IgA glomerulonephritis developed as a result of an injury sustained during any period of inactive duty for training. 

Moreover, merely having been diagnosed with IgA glomerulonephritis while a member of the Army National Guard, but not while on active or inactive duty training, does not render the Veteran eligible for service connection.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  Therefore, after reviewing the pertinent evidence of record, the Board concludes that the Veteran's IgA glomerulonephritis are not directly related to his service, including any period of active or inactive duty training during his National Guard service.

Accordingly, element (2) is also not met with respect to disease or injury for IgA glomerulonephritis. 

For purposes of completeness, the Board will also discuss element (3), nexus or relationship.  Here, there is no favorable medical nexus opinion of record that supports medical links between the current diagnosed lumbar spine disorder and IgA glomerulonephritis and the Veteran's periods of service.  Moreover, an examination to obtain such medical nexus opinions is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence indicative of back problems or renal-related problems in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for both of the conditions well beyond the first year after service, and no medical evidence linking the currently diagnosed disorder directly to service.  A VA examination is not called for in this matter.  See McLendon, 20 Vet. App. 79. 

The Board acknowledges the Veteran's belief that he has lumbar spine disorder and IgA glomerulonephritis that are related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of any such disability, all of which require complex diagnostic tests to diagnose.  See 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to etiology of his claimed disabilities have no probative value.

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, such as degenerative arthritis and renal diseases of the nervous system, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to his degenerative arthritis of the lumbar spine, as discussed above, the Board does not find the Veteran's reports of back injury and continuity of back problems since service to be credible. 

In addition, the Veteran has not asserted at any point during the appeal period that he has experienced symptoms of problems indicative of IgA glomerulonephritis continuously since his period of service from 1977 to 1980.  Rather, he claims that his IgA glomerulonephritis symptoms first manifested in 1988, which comes eight years after his separation from active service.  As discussed above, the diagnosis of IgA glomerulonephritis during his Army National Guard service is insufficient to establish service connection based on that type of service.  

Accordingly, element (2), in-service disease or injury, and element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claims fails on these bases.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.


ORDER

Entitlement to service connection for a lumber spine disorder is denied. 

Entitlement to service connection for IgA glomerulonephritis.


REMAND

The Veteran seeks entitlement to servic connection for heart disorder and hypertension.  He contends that his current diagnosed disorders had an onset during a period of active duty for training with the Army National Guard when he was stationed in Japan in March 1996.  

Despite various attempts made in response to the previous remand directives, the Agency of Original Jurisdiction (AOJ) has been unable to verify the Veteran's period of active duty for training in March 1996.  The Veteran's Army National Guard Point Credit Summary reflects that he received 42 points for active duty service between May 1995 and May 1996.  Further, the record contains a partially completed DA Form 2173, Statement of Medical Examination and Duty Status, as well as sworn statement by a fellow service man that on March 2, 1996 the Veteran was on training in Japan.  However, the DA Form 2173 was not completed by the unit commander or unit advisor.  

In a November 2014 memorandum to the claims folder, the AOJ found that complete verification of federalized duty as member of the National Guard in March 1996 could not be obtained.  The memorandum identifies all the lengthy number of actions taken in attempt to verify the Veteran's service.  The Veteran was notified in a May 2014 letter of the actions taken and the AOJ's inability to verify all his periods of qualifying duty.  However, a review of the record does not reflect that a request for the Veteran's leave and earnings statements from the Defense Finance Accounting Service (DFAS) for his periods of active duty for training in the Army National Guard.  

A remand will also provide an opportunity for initial consideration of the additional evidence since the November 2014 supplemental statement of the case (SSOC) in conjunction with the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to Defense Finance Accounting Service (DFAS) for leave and earnings statements that would cover any period of service in March 1996. 

Document all attempts to obtain the records.  In the event that it is determined that the records are unavailable or further efforts would be futile, provide the Veteran with appropriate notice.

2.  If, and only if, the Veteran's period of active duty for training or inactive duty for training in March 1996 is verified, then arrange for the Veteran's claims folder to be reviewed by the appropriate specialist to provide a medical opinion on whether of the Veteran's hypertension and heart disorder had an onset during the verified period of service or is otherwise related to his 

4.  Thereafter readjudicate the claims based on the evidence of record, including additional evidence obtained since November 2014.  If any benefit sought on appeal remains denied, the RO/AMC should thereafter provide the Veteran and his representative with a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


